Citation Nr: 1308343	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.  He also had a period of active duty for training from January 1, 1979 to December 31, 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefit sought on appeal.  

In April 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Newark RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In December 2011, the claim was remanded for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Left knee degenerative joint disease was not manifested during service, or manifested within one year thereafter, and may not be presumed to be causally or etiologically related to military service.

3.  A left knee disability has not been shown to be causally or etiologically related to military service.





CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2012).

2.  A left knee disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in January 2009.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in February 2009.  Therefore, the Board finds that VA has fulfilled its duty to notify.  

VA has also satisfied its duty to assist.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

In this regard, in December 2011 the Board remanded the claim for the dates of the Veteran's active service, clinical records dated in 1972 from Walson Army Hospital, additional private treatment records, and an addendum to the February 2009 VA examination.  In April 2012, VA received verification that the Veteran served on active duty and active duty for training as reflected above.  Also in April 2012, clinical records from Walson Army Hospital dated in 1973 were associated with the claims file.  It was noted that there were no results for 1972.  The Veteran was informed in a July 2012 letter that clinical records from Walson Army Hospital dated in 1972 were unavailable, that he should submit any such records in his possession, and that he might be able to furnish documents that could substitute for service treatment records.  VA's efforts to obtain these records were documented in an August 2012 formal finding of on the unavailability of service treatment records dated in 1972.  38 C.F.R. § 3.159(c)(2), (e).  In February 2012, in response to the Veteran's request, VA requested private treatment records from Dr. G.G.  A March 2012 response was received from Dr. G.G.'s office, reflecting that his office no longer has the Veteran's records because they are too old.  

Pursuant to the Board's remand, an addendum to the February 2009 VA examination was obtained in July 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

Given the foregoing, the Board finds that VA has substantially complied with the Board's December 2011 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a January 2010 SOC (statement of the case) and April 2010 and August 2012 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  (The August 2012 SSOC was sent to the Veteran's representative in October 2012).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

The Veteran contends that he injured his knee during a training exercise in boot camp.  During his April 2011 hearing, the Veteran testified that after he injured his knee, he went to Walson Army Hospital where he was told he had water on the knee.  He stated that his knee was drained and arthroscopic surgery was performed.  Board Hearing Transcript pp. 4-5.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

After considering all of the evidence of record under the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  Although there is evidence of an in-service left knee injury and a post-service left knee disability, specifically left knee degenerative joint disease and patellofemoral syndrome as identified during his February 2009 VA examination, the most persuasive evidence of record does not establish a nexus between the Veteran's service and his current left knee disability.  

The Board concludes that the most probative evidence does not reflect that the Veteran had arthroscopic surgery to his left knee during service as he claims.  Notably, there is no in-service record that the Veteran had arthroscopic surgery on his left knee during service.  There were no clinical records from 1972 available from Walson Army Hospital.  The only clinical records from Walson Army Hospital were dated in 1973, which included a March 1973 infectious disease service record noting that the Veteran was diagnosed with an acute upper respiratory infection that was treated and cured.  The Board observes that on a January 1979 reenlistment examination, there were no left knee findings and lower extremities were marked clinically normal.  On the associated report of medical history, the Veteran marked "no" when asked if he had a "trick" or locked knee.  The service treatment records do show that the Veteran sprained his left knee after falling off the tailgate of a truck in August 1979.  His left knee was rechecked a few days later after he re-aggravated it.  An x-ray appeared negative.  The treatment was ice, ace bandage, and ASA (aspirin).  Thus, the service treatment records reflect that the Veteran had a left knee sprain with a negative x-ray in August 1979.

Importantly, the Veteran has inconsistently reported the nature of the in-service left knee injury and when his first left knee surgery took place.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility).  Initially, the Veteran did not report that he had in-service left knee surgery.  In his October 2008 claim, the Veteran stated that he injured his right knee during a training exercise, was in the hospital for two weeks, had a brief period of physical therapy, and was then released back to regular duty.  He reported that his knee was operated on "since discharge."  A January 2009 report of contact reflects that the Veteran did not remember which knee he injured during service, but his left knee hurt.  During his February 2009 VA examination, the Veteran informed the examiner that he hurt his knee, it was drained of excess fluid, he had pain throughout the years on and off since service, and had knee surgery in 2000.  The first mention of in-service arthroscopic surgery was not until his April 2011 Board hearing.  

The Board finds it significant that in previous statements taken under oath prior to the filing of his claim, the Veteran did not report having left knee arthroscopic surgery.  In April 2011, the Veteran submitted a partial transcript of his November 2001 deposition from what appears to be a dispute on an insurance claim.  On page 24 of the transcript, the Veteran reported that he had water on his left knee following a military training exercise in the 1970s.  In February 2012, VA received a transcript of his January 2003 deposition in what appears to be a lawsuit following a post-service motor vehicle accident (MVA).  On page 32 of the transcript, the Veteran stated that he had previously injured his knee during a military training exercise but did not recall if it was his left or right.  On page 37, he continued that he did not know if he had a surgical procedure before his December 2001 left knee surgery, but he knew he had fluid drained from his knee, but did not recall if it was his left knee or right.  On page 70, after being questioned if he had ever been hospitalized before the MVA in that case, the Veteran replied that he was only previously hospitalized for a hernia.  After the 1973 clinical records were associated with the claims file in April 2012, in a September 2012 statement, the Veteran clarified that while hospitalized for a "high fever" in 1973, he complained about his left knee and was diagnosed with water on the knee.  He stated that physicians scraped the interior of his joints and drained the fluids while treating his high fever.

The Board finds it significant that by his own previous November 2001 and January 2003 statements given under oath, the Veteran did not state that he had left knee surgery prior to December 2001 or that he was hospitalized, which contradicts his statements made from October 2008 to September 2012 associated with the claims file.  Although he has consistently reported that he injured his knee during a training exercise and was told he had water on the knee, he could not recall which knee it was until the February 2009 VA examination.  The Board concludes that the absence of in-service findings of left knee arthroscopic surgery and post-service inconsistent recollection if it was his left or right knee that was injured during service lessens the credibility of the Veteran's statements made since April 2011 that he had left knee arthroscopic surgery.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

Importantly, there is probative post-service evidence reflecting that the Veteran's left knee disability is more likely related to a post-service MVA.  On his October 1974 separation examination, his skin and lower extremities were marked clinically normal and there were no notations of any left knee scars.  An April 2000 private treatment report contained the first post-service finding of a left knee disability, specifically tenderness on the medial and later joint line with positive MacMurray's sign.  In a June 2006 private treatment record, the examiner commented that the Veteran was clearly continuing to suffer injuries related to his MVA in April 2000.  The first post-service records of knee arthroscopy with debridement were dated in December 2001, following the MVA. 

The Board finds that the February 2009 VA examination with the July 2012 opinion addendum is highly probative evidence against a nexus between an in-service left knee injury and a current left knee diagnosis.  The examiner opined that it was less likely as not that the Veteran's left knee disability was due to his military service.  The examiner stated that he found it hard to believe that the in-service left knee injury would have taken 28 years to get repaired.  The examiner reasoned that if the Veteran's current knee problem started in service, the Veteran would have had much pain, discomfort, and seen many doctors; and most likely would have had surgery much sooner upon discharge than 28 years later.  The examiner did not see any evidence of any severe enough trauma or any incident which would have caused post traumatic arthritis in the Veteran.  Rather, the examiner concluded that the Veteran's current knee disability was most likely due to the 2000 surgery, which was not related to his military service.  

The Board finds that the VA examiner's opinion is consistent with the other evidence of record.  The in-service x-ray was negative for degenerative joint disease or any other findings.  The Veteran worked for many years following service as a construction worker, which he described as physical work on page 35 of the January 2003 transcript.  The Veteran did not have arthroscopic surgery until December 2001, which was after an April 2000 MVA wherein he hit his left knee on the dashboard.    

In conclusion, the most probative and ultimately persuasive evidence is against a finding that there is a nexus between an in-service left knee injury and a current left knee disability.  The evidence does not support service connection by a presumptive basis because there is no competent evidence showing that the Veteran's degenerative joint disease manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a left knee disability is denied. 




____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


